 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Bell Company,Inc., and its agent,Richard Balis-IT IS FURTHER ORDERED that the complaint be, andtreiri;PaulMoskowitz as receiverforThe Bellithereby is, dismissed insofar as it alleges unfair la-Company, Inc; and Richard Balistreiri,d/b/a Endu-bor practices not found herein.rail Products and United Brotherhood of CarpentersDistrict Council of Milwaukee County and Vicinity,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 30-CA-3220June 30, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn April 19, 1976, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthisproceeding.Thereafter,Respondent EndurallProducts filed exceptions and a supporting brief, theGeneral Counsel filed a memorandum in support ofthe Administrative Law Judge's Decision, and Re-spondent Endurall Products filed a brief in answer tothe General Counsel's memorandum.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondents, The BellCompany, Inc., and its agent, Richard Balistreiri,Paul Moskowitz, as receiver for The Bell Company,Inc., and Richard Balistreiri, d/b/a Endurall Prod-ucts,Glendale and Brookfield, Wisconsin, and theirofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas so modified:1.Delete paragraph I, 1(a) and reletter the re-maining paragraphs accordingly.2.Add the following as new paragraph, l(g):"(g) In any other manner interfering with, re-straining, or coercing their employees in the exerciseof their rights guaranteed by Section 7 of the Act."3.Substitute the attached notice for that of theAdministrative Law Judge.1We hereby grant General Counsel's motionto strike Respondent's briefin answerto the GeneralCounsel's memorandumThe GeneralCounsel'smemorandum did not constituteexceptions or cross-exceptionsto the Ad-ministrativeLaw Judge'sDecision,and theBoard has not considered it asraising anycontentionscontrary orin addition to the Administrative LawJudge's findingsIt is therefore in the nature of an answering brief toRespondent'sexceptions,and its filingdoes not authorize a further re-sponse2The Administrative Law Judge found that RichardBalistreiri violatedSec 8(a)(1) of the Act when he told employeesthat the reason he dischargedemployeeBuch was that the latterhad talkedabout Balistreiri's personal lifebehind his back, on the theory thatBuch's remarks had occurred in thecourse ofprotected concertedactivities Since Bahstrein's explanation of thedischarge, if found to be a violation, would be littlemore than cumulative tothe other,more serious violations found herein, and since we are providing,as the Administrative Law Judge inadvertentlyneglected to do, a broadcease-and-desist order, resolutionof thelawfulness of Balistreiri's statementismore or less academic and we shall not pass on itAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judgein which Endurall, The Bell Company,and its receiv-er were found to have violated certain provisions oftheNational Labor Relations Act, we are postingthis notice and will comply with its provisions.WE WILL NOT coercively interrogate employeesor threaten them in order to undermine the sta-tus of their duly designated bargaining represen-tative.WE WILL NOT discharge or otherwise discrimi-nate against employees in order to discouragemembership in United Brotherhood of Carpen-tersDistrict Council of Milwaukee County andVicinity, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. WE WILL NOT in-terferewith, restrain, or coerce employees byany means or in any manner in the exercise ofrights guaranteed to them by Section 7 of theNational LaborRelationsAct. All of our em-ployees are free to join or remain members ofthis labor organization.WE WILL NOT bargain unilaterally with em-ployees in such a manner as to undermine thestatus of a duly designated collective-bargainingagent.WE WILL NOT unilaterally modify, repudiate,or fail to give effect to existing collective-bar-gaining agreements which we are obligated tocomply with.225 NLRB No. 63 THE BELL COMPANY, INC.475WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed by Section 7 ofthe Act.WE WILL recognize United Brotherhood ofCarpenters District Council of Milwaukee andVicinity, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusivecollective-bargaining representative of all pro-duction and maintenance employees employedat or out of our Glendale, Wisconsin, plant, ex-cluding office clerical employees, guards, andsupervisors as defined in the Act, and WE WILLbargain with that Union as the exclusive repre-sentative of the above-mentioned employees.WE WILL execute and give effect to a collec-tive-bargaining agreement concluded betweenthe above-mentioned Union and The Bell Com-pany on or about August 5, 1974, and WE WILLapply its terms and conditions to all employeesin the above-mentioned bargaining unit, retro-active to July 7, 1975.WE WILL offer full and immediate reinstate-ment to Steven Abraham, David Feller, JohnHafeman,RobertHanrahan, John Herman,Henry Lauscher, Ramond Luczkowski, GeorgeSchmidt, and Gary Schroeder to their formerjobs or, if such jobs no longer exist, to substan-tially equivalent positions.WE WILL make wholethese individuals for any loss of pay and fringebenefits which they have suffered by reason ofthe discrimination which was practiced againstthem, with interest thereon at 6 percent. WEWILL also make whole all other individuals em-ployed by us in the above-designated bargainingunit for the difference in pay and fringe benefitswhich they have received and which they wouldhave received if the Union-Bell contract hadbeen in effect at Endurall on and after July 7,1975.THE BELL COMPANY, INC., AND ITS AGENT,RICHARD BALISTREIRI: PAUL MOSKOWITZ ASRECEIVER FOR THE BELL COMPANY, INC.; ANDRICHARDBALISTREIRI,d/b/aENDURALLPRODUCTSDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:Thiscase cameon to be heard beforeme at Milwaukee,Wisconsin, upon asecond amended complaint,'issued bythe Regional Director for Region 30, which alleges that theseveralRespondents herein violated Section 8(a)(1), (3),and (5) of the Act. Respondent Bell Company 2 is a Wis-consin corporation which is now in receivership in the cir-cuit court of Milwaukee,Wisconsin.Respondent PaulMoskowitz is the receiver of Bell appointed by the circuitcourt upon petition of various creditors of the Bell Compa-ny.Respondent Richard J.Balistrein was an officer andsupervisor of the Bell Company and is now doing businessas a private proprietorship trading under the name of En-durall Products. The General Counsel alleges that all Re-spondents are responsible for remedying the unfair laborpractices which are alleged,and that Richard Balistreiri,d/b/a Endurall,is a successor oralter egoof the Bell Com-pany. All are alleged to have violated the Act by commit-ting independent violations of Section 8(a)(1), and of vio-lating Section 8(a)(3) of the Act, by the discriminatorydischarge of nine employees admittedly terminated by Bellon June 26, 1975, when it closed its business. The com-plaint also alleges that Respondent Bell violated Section8(a)(5) by failing to notify the Charging Party and failingto bargain with it about the effects of closing of Bell's facil-ities,by unilaterallychanging the terms and conditions ofan existing collective-bargaming agreement between Belland the Charging Party, by negotiating directly with unitemployees in derogation of the Charging Party's status as1The principal docket entries in this case are as follows Charge filed byUnited Brotherhood of Carpenters District Council of Milwaukee Countyand Vicinity, United Brotherhood of Carpenters and Joiners,AFL-CIO(herein called Union or Carpenters), against The Bell Company,Inc (hereincalled Bell) on July 7,1975, first amended charge filed by the Union againstBell, Endurall Products and their Agent Richard Balistreiri,on August 26,1975, thirdamended chargefiled by Unionagainst the above-named Re-spondents,adding as Respondent Paul Moskowitz,Receiver,on November14, 1975; original complaint issued on August 28, 1975, against Enduralland Bell, answer filed by Endurall on September 5, 1975, and by Bell onSeptember5, 1975,amended complaint issued on November 4, 1975, whichEndurall answeredon November 12, 1975,answer of Moskowitz,Receiverfor Bell,filed on December16, 1975;answer of Endurall filed on December4, 1975,hearing held in Milwaukee, Wisconsin,on December 17, 18, and19, 1975,brief of the General Counsel filed on January 19, 197521 find that The Bell Company, Inc, is a Wisconsin corporation whichmaintained its principal place of business in Brookfield,Wisconsin, a sub-urb of Milwaukee,where it manufactured and sold,and from which point itinstalled,countertops,cabinets, and related items During 1974, Bell derivedgross revenues in excess of $300,000, and sold and shipped from its Brook-field,Wisconsin,plant, directlyto points and places outside the State ofWisconsin,goods and merchandise valued in excess of $50,000 According-ly, it is an employer engaged in commerce within the meaning of Sec. 2(2),(6), and(7) of the ActI also find that Paul L Moskowitz,Esq, of Milwaukee, Wisconsin, is thereceiverof TheBell Company, Inc, the aforesaid Wisconsin corporation,and was appointed to that responsibility by the circuit court of MilwaukeeCounty, Wisconsin,by order of that court in case number 435, 943, whichorder is dated November 5, 1975Ifurther find that Richard J. Balistreiri owns and operates a businesstrading as Endurall Products(herein called Endurall) which manufactures,sells, and installs countertops and cabinets.Said business,a private propri-etorship,isoperated at Glendale,Wisconsin, and was commenced on oraboutJuly 7,1975 Since that time it has manufactured,sold, and installedproducts valued in excess of $12,000 per month On a projected basis, Endu-rallwill produce and sell products valued in excess of $300,000 per annum,and will sell and ship from its Glendale,Wisconsin,plant, to points andplaces located outside the State of Wisconsin goods valued in excess of$50,000 Accordingly,Endurall is an employer engaged in commerce withinthemeaning of Sec 2(2), (6), and (7) of the Act The Union is a labororganization within the meaning of Sec 2(5) of the Act. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining agent, by refusing to recognize the ChargingParty as the collective-bargaining agent of Endurall's em-ployees, and by refusing to apply to Endurall's employeesthe terms and conditions of the outstanding agreement be-tween Bell and the Charging Party. Moskowitz, the receiv-er, contends that it is unable to remedy any unfair laborpractices committed by Bell because it is merely holdingassets of Bell in trust for creditors and is seeking to learnthe whereabouts of other assets which may be used to satis-fy the debts of the defunct corporation. It is not now oper-ating and will not reopen the business formerly operatedby Bell. Balistreiri, d/b/a Endurall, contends that it is nei-ther the successor nor thealter egoof Bell but that it is anindependent enterprise which bears no responsibility forthe asserted wrongdoing of Bell. Bahstreiri also contendsthat Bell went out of business and laid off its employeessolely and exclusively for economic considerations. Uponthese and subsidiary contentions the issues herein werejoined .3A. The UnfairLabor Practices AllegedBell was a smallfamily corporation owned by four of thefive Balistrein brothers-James, Giuseppi, Dominic, andAnthony (A.J.). A fifth brother, John Balistreiri, was gener-almanager until 2 years before Bell terminated its opera-tions and maintained active interest in the company there-after.Various combinations of theBalistreinbrothers andtheir wives also own and operate other enterprises, includ-ing Juneau Academy, a clinic for retarded children, andBel-Cor, Inc., areal estateholding company which ownsthe building on North 127th Street in Brookfield whereBell conducted its business, and Bell Therapy. One of thefive brothers, John, played an active role in the formationof Bellin the late 1940's and early 1950's, and was active inthe management of the firm until a year or two before thefirm formally terminated operations in June 1975. John'sson, Richard J. Balistreiri, worked for the Company fromtime totime during his early years. After completing hiseducation, he began to work for Bell full time. After satis-fying his father and his uncles that he had learned the busi-ness,he was elected president of the corporation in 1973 inplace of A. J.Balisteiri.As the activities of his father andhis uncle, A. J. Balistreiri, on behalf of Bell declined, Rich-ard Balistreiri took over and became the principal operat-ing head of the firm from 1973 until it closed in 1975.While certain limitations were placed upon Richard by hisfather and his uncles, such as a requirement that he seekpermission of the board of directors to make capital ex-penditures in excess of $500, Richard was basically giventhe authority to run the Company and he did so.Bell manufactured formica and laminated plastic coun-tertops and cabinets which it installed in hospitals, banks,housing projects, and various other institutions. All manu-facturing was performed to contract. No items were pro-duced for general sale on a speculative basis.Bell em-ployed about nine employees. Since 1956, it had successivecontracts with the Union covering both its manufacturingand installation activities. The contracts in question werenormally of 2 years' duration. These contracts were thestandard millwork contracts for the Metropolitan Milwau-kee area. The Carpenters always insisted that Bell acceptits areawide agreementin totoon the occasion of each re-newal. Despite Bell's unhappiness at being required to signa standard area contract, Bell did agree to the 1974-76 areacontract on August 5, 1974. Richard Balistreiri signed it aspresident of Bell Company on behalf of the firm. The con-tract expires in June 1976.Bell's unhappiness with the area millwork agreement wasbasically one of economics. Bell long felt that the wagerates contained in the contracts rendered the Companynoncompetitive in bidding jobs against nonunion firms.One of Bell's particular gripes was the fact that the unionagreement required it to pay its mechanics on an hourlybasis for installation work at constructionsites.Bell alwayspreferred to pay mechanics on a linear footage basis forinstallation work, and Richard Balistreiri often told his em-ployees they would be better off under such a system. Bellfrequently expressed to the Union its unhappiness with theentire arrangement. On one occasion, Richard Balistreirivented his feelings about the contract by physically tearingup a copy in public view at the Bell shop. In October 1971,when he was still active in the operation of the Company,John Balistreiri wrote to John Cioli, the Union's businessrepresentative, to inform him that a particular laminatedplastic job had been awarded to a nonunion competitorand complained that the Union was doing nothing to pro-tect unionized companies from being undercut by non-union competitors. He went on to say to Cioli, under suchcircumstances, he saw no reason why Bell should continueto operate as a union shop. The same complaint was ver-bally communicated to the Union on other occasions. InMay 1974, after he had taken over as president of the Com-pany, Richard Balistreiri wrote to Cioli to express his op-position to being required to assent to any area contract tobe negotiated by other millwork companies, and demanded"personal representation,"meaning individual negotia-tions, between Bell and the Union. During one of the sev-eral discussions which took place over the years betweenJohn Balistreiri and Cioli, the elder Balistreiri threatened tobreak Cioli's legs.From the Union's standpoint, its relationship with Bellwas not altogether felicitous. On several occasions, it madecomplaints against Bell for violating the terms of existingcontracts. In 1973, complaints were made to Bell that em-ployees John Herman and Ronald Brown were not beingpaid the contract rate for their job classifications. Anothercomplaint was made that Bell was permitting nonunionemployee Peter Buch to work in violation of the union-security provisions of the contract. The Union also object-ed that employees John Hafeman and Ray Luczkowskiwere doing work at a flat or piece rate rather than in accor-dance with the hourly rate provisions of the contract. Onanother occasion, a union visitation to the plant discoveredthat Bell was in arrears in making required health, welfare,At no time did Bell ever become a formal member of any multiemployer3Certain errors in the transcript have been noted and correctedbargaining unit or employer negotiating committee THE BELL COMPANY, INC.477and vacation fund payments on several employees, as re-quired bythe contract.Several timesin 1974 and early in 1975,Richard Balis-treiriheld informal"bitch"sessionswith employees atwhich he aired certain ideas and complaints about Bell'soperations.On one such occasion,he suggestedto employ-ees that theywould be better off if theywould agree toperform installation work atjobsites on a linear foot ratherthanan hourlybasis.On one occasion in late 1974, Bellactuallyemployed David Feller to doinstallation work attheNorthLawn Housing Project on a footagerate.Atseveral of these meetings, Richard Bahstrein voiced thethought to employeesthat somedayhe would like to openhis own nonunionshop,and inquired from time to time ifany employees would careto work for himon that basis.Somesaid theywould consider it. He also took these occa-sions to note his unhappinesswith hisfather and his unclesconcerning attemptswhich theywere making from time totime to direct him in the operation of the business. Hesuggested that this factormight prompthim to open hisown business,and statedthat, in the event he did so, hewould not begin operating a union plant because he need-ed time to get established and could not do soby payingthe union rates which were demanded in the Milwaukeearea bythe Carpenters.Such sentiments and views werealso expressedby RichardBalistreiri on various occasionsin private conversationswith employees.On one occasionin 1975,John Balistreiri cameto theplant and complainedangrily to the employeesthat theywere not working hardenough, that the Companywas not making enough moneyto stay in business, and that "hell would freezeover" be-fore they would begetting the interim wage increase inJune as provided in the contract.On or about May 8, 1975, RichardBalistreiri held ameeting atthe shop withall his employees.Among thosepresent washis secretary and bookkeeper,Bonnie AustinRichard Balistreiritold employees thatthe business wasnot making a profitand also toldthemthat they wouldhave to work harder and producemore inorder to help theCompanymake money.Miss Austin came up with the sug-gestion that employeescould helpthe currentgloomy prof-itpictureif they wouldagreeto work8-1/2 hours for 8hours'pay. Thisquestion was discussed for a while. Rich-ard Balistrein statedthat he wouldbe agreeable to the ideabut would not go alongwithitunless all the employeesagreed.He statedthat his onlyother alternativewas to layoff one employee.Aftervarious opinions were expressed,he took a secretballot straw poll of the employees to de-termine their feelings on the matter.Therewere no nega-tive votes;however,on thefollowing morning, he informedhis employeesthat he haddecided against implementingthe plan towork8-1/2 hoursfor 8 hours' pay.During the course of the same morning, Richard Balis-treiri overhearda privateconversation between employeesPeter Buch and George Schmidt concerningthe proposalwhich hadbeen discussedand voted uponthe previousafternoon. Buchtold Schmidt that heresented the requestthat the men be requiredto work8-1/2 hours for 8 hours'pay, andsuggested to Schmidtthatthe reasonthe proposalhad been madewas that RichardBalistreiriwas trying tomilk theCompany to pay for hisdomestic difficulties.Buch told Schmidt that Bahstrein'swife was trying to takehim for all he wasworth. At noonon the same day, Balis-trein fired Buch.He told Buch that he resented his remarksand thought that Buch's statements were in particular badtaste in light of previous favors he had done for him. Balis-treiri reminded Buchthat itwas he who paid Buch's unioninitiation fee when Cioli was bringing pressure to requireBuch to join up or be fired.About 3 dayslater,Cioli calledBalistreirn to protest thedischarge and to ask him what had brought it about.Balis-treiri toldCiolithat Buch was insubordinate,that he had"stabbed him in theback" by makingthe above-recitedremarks, and that Buch was not performing his work satis-factorilyCioli remindedBahstrein that the contract re-quired himto give anydischargedemployee 24hours' no-ticeor a day's pay, and objectedto Balistreiri's failure tocomply.In the course of this telephone conversation, Cioliand Balistrein also had occasion to discuss other dis-agreements between them.Balistreiriobjected to theUnion'swage scale.He broughtup the fact that the con-tractcalled for a wage increase effective June 1,and toldGolf that if the Companydid not start to make money, hewas not goingto pay anyincrease in the scale.He com-plained that he was losingmoney by paying the Union'sscale and that he was not goingto stay inbusiness and losemoney just to keep his employeesbusy. Cioli protested thatBalistreiriwas underpayingtwo employees,Austin andBrown,and Balistrein counteredby sayingthat he hadmen onthe payrollwho were incompetent.Cioli protestedthatBalistreiri was "dealingwith themen again," i.e., by-passingthe Union,in announcing a prospective refusal topay themin accordancewiththe contract,whereupon theyboth engaged in an animated conversation about the as-serted skills and qualifications of various employees onBell's payroll.Balistreiritold Cioli thatwhat transpired be-tween his men and him was none ofCioli's "g-d- busi-ness." He alsotold Cioli that "if you guyspress any issuesI'llclose the goddamndoors andI'llgo non-union."He told Cioli that he had lost $7,000 in thepreceding 4months, althoughhe hadenough work in the shop so thathe should havemade a$12,000 profit.He also complainedto Cioh aboutthe union rule that requires employees doingon-site fabricatingto report to the companypremises eachmorning rather than goingdirectlyfrom hometo the job-site.On May 21, 1975, the Unionfiled a formal grievanceagainst Bell over the discharge of Buch and held two griev-ance meetings with Bell representatives during the monthsof May andJune in an effort to resolvethe matter. A lumpsum payment to Buch was agreed upon in settlement of thedispute butthe money has yet to be paid.Despite earlierindicationsto the contraryfrom Bell'smanagement, Bellemployeesultimatelydid receive the interim wage increasein June, and were so compensated during their final monthas Bellemployees.On or about June16, James Balistreiri, then chairman oftheboardofdirectorsofBell,requestedRichardBalistreiri's resignation as president. Richard submitted hisresignationon June 23James Balistreiri also prepared amemorandum,datedJune 19, in which he notified all ofBell's employeesthat the Companywas going out of busi- 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDnessbecause "we have sustained such financial loss over aperiod of the last five years that it is now economicallyunfeasible to continue to stay in business." Thismemoran-dum was distributedto Bell's employees by Richard Balis-treiri.Employee Gary Schroeder asked RichardBalistreinat the meeting in which the termination notices were dis-tributed if he was going into business for himself.Balis-treiri replied that he was considering doing so but was notsure at thetime.As detailed hereafter,Balistreiriwas ableto determine on June 26, after obtaining a line of credit attheM & I West Suburban Bank, that he would be open-ing his own business. He told employees who were interest-ed in working for him to contact him after July 7. Friday,June 27, was the last day of the Bell operation. RichardBalistreiriwent on vacation the following week. On July 7,he opened the Endurall Company at the same premisesformerly occupied by Bell. By July 9 he had hired fourformerBell employees-accountant Bonnie Austin andbargaining unit employees David Feller, Robert Hanra-han, and John Herman. As detailed hereinafter, Endurallcontinued to operateatBell's127th Street address inBrookfield for about a month before relocating in Glen-dale,Wisconsin, another Milwaukee suburb about 10 milesfrom the original premises.Although Bell and union officials met on two occasionsinMay and June to discuss the Buch grievance, Bell gavethe Union no indication of his firm decision to go out ofbusiness until after the final day of operations. On June 28,Cioli received a letter at the union office from Bell inform-ing him of the event. About July 10, Cioli went to the Bellpremises, where Endurall was beginning its operation, andasked RichardBalistreiriif he was going to honor the col-lective-bargaining agreement which Bell had concludedwith the Union.Balistreiritold him emphatically that hewould not and that the Union would have to negotiate withhim if it wanted an agreement covering Endurall. Sincethat time, Endurall has taken an ambivalent position vis-a-vis the Union. It has denied formal recognition to theUnion. On the other hand, Balistreiri has indicated to Ciolithat he would be willing to enter into an initial bargainingrelationship with the Union. At the presenttime,Endurallisoperating with about seven bargaining unit employeesand a foreman, Joseph Pohlhammer, who became em-ployed by Endurall in August after closing his own busi-ness.About 3 months after the termination of the Bell op-erations, its creditors petitioned the circuit court forMilwaukee County for the appointment of a receiver. Re-spondent Moskowitz was so appointed on November 5,1975. He has found few if any assets to take over in orderto satisfy Bell's outstanding obligations and has broughtcivil contempt proceedings against Bell's officers and direc-tors to force them to disclose the whereabouts of Bell'sassets.B. Analysis and Conclusions1.The relationship of Bell and EndurallThe relationship of Bell to Endurall presents a tangledweb of transactions between the defunct corporationowned by the elder Balistreiris and the new proprietorshipestablished by the scion of one of Bell's principals. A broadbrush view of the activitiesof the Balistreiris presents apicture of six individuals who systematically stripped agoing concern of its tangibleassets and left itscreditors toseek out and collect from its debtors,meanwhilepermittingthe operating head to the defunct Company (who actuallyderived his principal livelihood from the manufacture andsale of cabinets and countertops) to continue to do so un-der a differentnameand style.We leave it to the circuitcourt of Milwaukee County to determine whether theseeffortsamounted to a fraudon Bell'screditors.TheBoard's task is to determine if the course of conduct ofBell's officers and stockholders amounted to a subterfuge,whose purpose and effect was to deprive Bell's employeesof contract benefits and statutory rights guaranteed tothem by the National Labor Relations Act.One of the Respondents' economic justifications forclosing the Bell operation in June was a continuing prob-lem of"cash flow." 5 The General Counsel contends thatthis "cash flow" problem was, in large part, self-inducedbecause unusual amounts of cash were flowing to fraternalstockholders who were getting substantial amounts of theirinvestment out of the Bell Corporation, thereby leaving theconcern so undercapitalized that itsfatewas sealed. Inother words he suggests thatBell's economicplight wascaused by the deliberate acts and deeds of its owners ratherthan by external factors above and beyond its control. TheGeneral Counsel points out that Bell is a corporationwhich, in 1974, derived gross revenues from its operation inexcess of $300,000. However, it had corporate stock listedat $12,273 in its books, of which figure $8,600 had beenbought back from its stockholders and was being held andrecorded on the books as treasury stock. The net effect isthat the stockholders' entire stock investment in the con-cern totaled $3,673. One shareholder, A. J. Balistreiri, ac-cepted an equity of $4,691 in an insurance policy in ex-change for his interest in the corporation.Bell's unauditedbalance sheet, dated June 30, 1975, disclosed that Bell hadpurchased life insurance having a cash surrender value of$7,936 on the lives of various corporate officers (who werealso principal shareholders), and that its accounts receiva-ble included $8,600 in debts (presumably unsecured) whichwere owed to the Company by the four fraternal officer-shareholders and John Balistreiri for loans or advance-ments of some kind which were made to these individuals.So it is clear that the shareholders were withdrawing fundsin somewhat unorthodox ways from the corporation priorto its termination and that this practice was part and parcel5Richard Balistreiri testified that Bell had a cash flow problem because ithad a large amount of accounts receivable-customers who were strappedfor cash and who could not meet their bills The unaudited balance sheet inevidence indicates that some $43,304 was due and owing Bell from its cus-tomers on June 30, 1975 However, all but $12,307 of this figure involvedbillswhich were overdue by no more than 4 months An additional $24,933in receivables had been assigned to the M & I West SuburbanBank forcash, so this figure does not reflect adversely on Bell's cash flow statusRichard Bahstrem testified that Bell faced the same problem in previousyears as well, namely, customers who were strapped for cash and could notpay their bills Bell's 1974 income tax return shows that, as of December 31,1974, Bell had $78,142 in accounts receivable,an amount greatly in excessof what Bell's creditors owed some 6 months later Hence nonpayment bycustomers is an unconvincing reason why Bell should have elected to dis-continue its business inJune 1975 THE BELL COMPANY, INC.479of the adverse profit and loss picture with which it con-fronted its employees as the reason for its corporate dem-ise. JamesBalistreiri'swritten notice to employees, datedJune 19, that the Company had been losing money for thepast 5 years is contradicted, at least in part, by Bell's 1974income tax returns. They are of record and show that Bellhad a net taxable income in calendar year 1974 of $6,464on grossreceipts of $305,919. The returns admitted a Fed-eral incometax liability of $1,019.In the face of an economic justification for terminationwhich is specious and partially self-induced, further acts ofthe principals in this scenario lend additional color to thepeculiar transition from Bell to Endurall. Endurall's firstmonth of operation was on Bell's premises. It utilized theentirestock and machinery which remained from the oper-ationof Bell'sbusiness. Bel-Cor, Inc., the owner of thepremisesinwhich Bell operated and in which Endurallbegan to function, is owned by A. J. and John Balistreiri.Bel-Cor gave Endurall a month's free rent to help it com-menceoperations. Bell's balance sheet indicated that itpaid healthinsurancepremiums out of Bell's assets to cov-erEndurall'semployees during the firstmonth ofEndurall's existence.With respect to a note owed by Bell to M & I WestSuburban Bank for majoritemswhich Bell owned andwhich were being financed by this bank, Endurall pur-chased the Bell machinery simply by taking over the pay-ments on the note. The same bank had also financed theBell operation by extending a line of credit. Endurall re-ceived a line of credit from the same bank, arranged byRichardBalistreiribefore he announced the opening ofEndurall in the amount of $15,000 together with an addi-tional $10,000 based on discounting receivables to thebank. Endurall's line of credit in the amount of $15,000was secured by a life insurance policy issued on the life ofJohnBalistreiri,who pledged this asset to assist Endurall instarting up.6 Bell's stock of inventory and machinery wassold to Endurall and removed from the former Bell prem-ises.When Endurall moved from the Bell location at theend of July, it left behind only some aged office machinery,a typewriter that did not work, and 20 or 30 pieces of dis-continuedlaminate.The sale price for the Bell machineryand stock on hand was simply set by RichardBalistreiri'sfather and uncles without any negotiation. The unauditedbalancesheetof the Bell Company, speaking as of June 30,1975, statedin anaccompanying explanatory schedule thefollowing:Note 8-Accounts ReceivableSale ofEquipmentThe figure of $6,870.78 represents the sale price of thefollowing pieces of equipment to Endurall Products:De Walt Radial Arm Saw, (2) 10" Delta Uni Saw, 1Marble Slittler, 1 Bechtold Spray System,1BechtoldMiniram,and I Evan Easy Bond Pinch Roller. Thecompany incurred$9,941.81 loss in the sale of thesepieces of equipment,and this loss is shown asOtherExpenseson the statement of income.6 John Balistreiri was also a cosigner with Richard Balistreiri on the notewhich established Bell's line of creditRichard paid only $800 in cash for the equipment he pur-chased and gave an unsecured note to the corporation forthe balance.While he was president of Bell, Richard Balistrein wascompensated on a basis of a weekly salary 7 plus a percent-age of the net profit. All payroll and other checks issued byBellwere signed by Richard Balistreiri and this practiceincluded his own salary check. On the last day of Bell'soperation,Richard Balistreiri wrote himself a check for$2,200 on Bell's account. The amount represented unpaidpercentage of profit he felt was due and owing to him. Thisact was done with the approval of his father anduncles.Although he gave an unsecured note to pay for certainmachinery purchased from Bell, Richard Balistreiri hasfiledwith the receiver a claim of $3,590 for alleged back-pay due and owing to him as president of Bell. This sumrepresents Richard Balistreiri's claim that Bell now oweshim $100 a week for an increase in his weekly wage whichhe was promised but did not receive and 7 weeks' vacationpay which he also never received because of the financialstraits in which Bell supposedly found itself.8These transactions are detailed because they have a di-rect bearing on one of the important distinguishing fea-tures between a successorship situation, from which vari-ous legal consequences flow, and the establishment of analter ego,from which relationship other and more bindingconsequences result. Such factors indicate clearly that therelationship of Bell to Endurall was not the usual or arms-length relationship which exists when one business buysout another one. Bell's principals withdrew all of the assetsthey could from Bell before closing it down entirely, thensold equipment to a close relative at discounted prices,gave him free rent for a month, paid a month's health in-surance premiums on his employees, and permitted him totake from Bell's bank account on the last day of Bell'soperations a substantial amount of cash under the guise ofa debt arising out of unpaid profit sharing.' Moreover, amoving force though not a formal shareholderinBell,Richard Balistrein's father, John, pledged the equity in hislife insurance policy as collateral to give Endurall the cred-it it needed to begin operations. It is obvious that Richard'sfather and uncles were merely usingBell's remaining assetsto set up Richard in business of his own, free and clear ofa collective-bargaining agreement. Other factors whichshow continuity between Bell and Endurall merely confirmthe nature of their maneuverings.The products manufactured by Bell and Endurall aresubstantially and essentially the same. Both manufactureformica and laminated countertops and cabinets. Both in-stall items which they manufacture pursuant to contractsr In his testimony, Balistreiri stated that he was paid $285 per week How-ever, the company records in evidence indicate that his weekly salary was$350 I do not regard the discrepancy between his testimony and companyrecords on a matter of such significance as oversight or lapse of memory onBalistrein's part8If such a claim for compensation were to be allowed in the insolvencyproceeding, it might well be deemed to be preferred claim and payable toRichard Balistreiri before strangers to the Bell corporation could collect outof the few remaining assets for other debts due and owing them9Richard Balistreiri's act in appropriating for himself an unpaid amountof profit sharing is a further contradiction of Respondent's thesis that it wasnot making any money 480DECISIONSOF NATIONALLABOR RELATIONS BOARDor subcontracts with construction contractors. In the firstfew months of its existence, Endurall has done somewhatless installation in relation to the totality of business doneand in comparison with its manufacturing effort than didBell.However, this is a question of emphasis and degreeand not an indication that it is engaging in a different typeof business. Similarly, Endurali is now promoting a stan-dardized cabinet which Richard Balistrein developed whilehe was an officer and supervisor for Bell, while Bell's oper-ation emphasized custom-made items. However, such van-ations in product line do not indicate any basic differencein the type of business which both have conducted.Most of Bell's suppliers are Endurall's suppliers. Con-versely,most of Endurall's suppliers were Bell's suppliers.This factor is especially noticeable when one evaluates sup-pliers in terms of the amounts of goods purchased, as dis-tinguished from a simple listing of names of companiesfrom which goods have been obtained. Endurall also servesessentially the same clientele that Bell once had.BeforeEndurall began to operate under that tradename,RichardBalistrein circulated a letter to all of Bell's customers toinform them that Bell was closing, and the Endurall wasopening as a "custom formica shop." He requested Bell'sold customers to look at Endurall for all of their formicaneeds. One such letter, sent to Paul Krolich of the Burmeis-terWoodwork Company, contained a personal note fromBalistreiri who stated:Paul, Thank you for the pastbusiness.Looking for-ward to serving your needs in the future. Will continuethe jobs we have going for you now and also quotes.Endurall finished some installation jobs which Bell hadundertaken before June 27. Endurall finished a Bell con-tract for the installation of plastic laminate at St. JosephHospital which Bell had previously begun as a subcontrac-tor for Becker Construction Company, Inc. About 80 per-cent of this job had been completed when Bell went out ofbusiness.Endurall also finished a Bell installation contractat St. Luke's Hospital. Endurall honored two job pricequotations which Bell had submitted to the BurmeisterCompany for installation of laminated plastic work on thesecond phase of the St. Camillus Hospital and on the con-struction of an administration building for the city ofGreenfield.The first four employees hired by Endurall early in July1975 were Bell employees. Bonnie Austin, a nonunit Bellemployee, lent Richard Balistreiri $5,000 in cash to beginthe Endurall operation. At Endurall she handled all of thefunctions that she had performed at Bell and took overadditional administrative responsibilities as well. Three ofBell's unit employees-Feller, Hanrahan, and Herman-made up the entire complement of Endurall employeesduring the first 2 weeks in July. Richard Balistreiri placedan ad in the paper for formica mechanics and obtainedadditional employees. At the present time, only a minorityof Endurall's seven or eight nonsupervisory employees arealumni of the Bell organization.Endurall does not observethe Union's area agreement. As its wage scale is somewhatlower than Bell's and as there are no health, welfare, pen-sion, and vacation benefits, it is easy to see why Bell's em-ployees did not flock to Endurall. Moreover, Endurall isfree to perform installationworkon a footage basis, where-as Bell was required by the union contract to compensateemployees on an hourly basis for such work. There is nodoubt that the person in charge of both operations was andis the same-Richard Bahstreiri-although the details ofhis daily routine might be slightly vanedas between Belland Endurall.In addition to taking over Bell's operating equipment,Endurall obtained certain motor vehicles operated by Bell.Part of RichardBalistrein's compensation as president ofBell was the unlimited use of a rented automobile paid forby Bell. Upon the termination of Bell and the initiation ofEndurall, Balistreiri retained the vehicle and continued topay the monthly rental charge from Endurall's funds. En-durall did not voluntarily take over Bell's outstandingdebts or its accounts receivable. Part of the pending circuitcourt action in the insolvency proceeding may well exam-ine into Endurall's liability for those debts.It is well settled that a successor company must remedydiscriminatory discharges committed by its predecessor. J.Howard Jenler, d/b/a Glendora Plumbing Company,165NLRB 101 (1967),Intergraphic Corporation of America,160NLRB 1284 (1966). Whether a successor must bargain witha collective-bargaining agent of the employees of a prede-cessor and whether a successor is bound by the terms andconditions of a contract entered into by its predecessor areconsiderations discussed and resolved, in part, by the Su-preme Court's decisioninN.L.R.B. v. Burns InternationalSecurity Services, Inc, et al.,406 U.S. 272 (1972). InBurns,one plant protection company at an aircraft factory wasreplaced by another contractor in an arms-length trans-action which arose when the successor simply underbid itspredecessor to get the job. The successor hired a majoritybut not all of the predecessor's employees. The SupremeCourt agreed with the Board that a successorship relation-ship existed because of many common factors which ex-isted in the two employing enterprises,the most importantof which was that a majority of thesuccessor'spayroll wascomposed of employees who worked for the former guardcompany under a collective-bargaining agreement in effectwhen the change of contractors took place. Under thosefacts and circumstances, the Supreme Court held that thesuccessor was obligated to bargain with the Union whichrepresented employees of its predecessor.However, theCourt ruled out any liability on the part of this successorfor adopting, observing, or complying with the terms andconditions of the former employer's labor agreement.In arriving at this result, the Supreme Court said simplythat the fact of successorship does not, in and of itself, giverise to an obligation to observe a preexisting collective-bargaining agreement when the successor never assented tothe contract and never became a party to it in any fashion.In so holding, the Court left the door open to the possibili-ty that situations might arise in which a successor would bedeemed bound by a contract in existence at the time of achange of ownership.Inmany cases, of course, successor employers willfind it advantageous not only to recognize and bar-gain with the union but also to observe the pre-ex-isting contract rather than to face uncertainty and tur- THE BELL COMPANY, INC.481moil. Also, in a variety of circumstances involving amerger, stock acquisition, reorganization, or assetspurchase, the Board might properly find as a matter offact that the successor had assumed the obligationsunder the old contract. [CitingOilfieldMaintenanceCo., Inc.,142 NLRB 1384.] Such a duty does not, how-ever,ensueas a matter of law from the mere fact thatan employer is doing the same work in the same placewith the same employees as his predecessor.[Supra,406 U.S. 272 at 291.]In light of this teaching, it appears that two distinct situ-ations exist in law involving continuity of enterprise andthe legal consequences thereof. In the case of a bona fidearms-length sale or transfer between two totally separateprincipals engaged in the same employing enterprise, anobligation to recognize an antecedent labor organizationarises,especially if the new enterprise employs a majorityof the employees of its predecessor. However, no obliga-tion exists from these facts alone to comply with the collec-tive-bargaining agreement entered into by the predecessor.On the other hand, if the new business is merely a dis-guised continuance of the old, it is analter egoof the for-mer employer and hence is bound by labor contracts en-tered into by its predecessor.Johnson Electric Company,Inc.,196NLRB 637 (1972);Helrose Bindery Inc., andGraphic Arts Finishing, Inc.,204 NLRB 499 (1973). In myopinion, the Bell-Endurall relationship falls into the lattercategory.One factor which prompts this conclusion is also of im-portance in resolving the status of the nine employees whowere discharged on or about June 26 when Bell closeddown. I refer to the bristling animus displayed by RichardBalistreiri and his father over a long period of time towardthe Union involved in this case. Of more remote vintageare letters and remarks of John Balistreiri to Cioli to theeffect that the Union was incompetent in protecting Bellfrom nonunion competition and that he saw no reason whyBell should continue as a union shop. The elder Balistreirionce threatened to break Cioli's leg in the course of a ver-bal dispute.More recently, Richard Bahstreiri frequentlytold his employees that he might open a nonunion shop,asked how many of them would join him, tore up the unioncontract in the shop in order to demonstrate his antipathytoward it, and suggested to employees that they would bebetter off working installation jobs on a footage basis inviolation of the contract than they would be in complyingwith the contract. He actually paid one employee to work aparticular job on the basis and in violation of the contractwhileBell wasin business. Sometime in 1975, John Balis-treiri told employees they would not receive the raise inscale provided for in the contract. On May 8, 1975, Rich-ard Balistreiri took a straw poll of employees on a proposalto violate the contract by working 8-1/2 hours for 8 hours'pay.Within 6 weeks of closing the Bell operation, RichardBalistreiri told Cioh angrily that he would close down andgo nonunion if the Union pressed its position under thecontract,meaning a continued insistence on the June 1increase and the taking of Buch's discharge to arbitration.Against this background of animus, Richard Balistreintook over all of the valuable assets of the Bell Companyunder circumstances wherein he could hardly claim the sta-tus of a bona fide purchaser for value, hiredsome of Bell'sformer employees, serviced Bell's former customers, se-cured credit from Bell's principal financing institution withhelp of assets pledged by his father, and obtained his sup-plies principally from Bell's former suppliers. The main dif-ference between the new and the old enterprise was thatnow Richard Balistreiri felt himself free to set his ownwage rates and practices without reference to the unioncontract and free from the payment of fringe benefits re-quired by that contract. In such circumstances, and notingalso the close family relationships which existed through-out the life of the Bell Company and the emergence ofEndurall, it is clear that Endurall is not merelyan arms-length successor but is analter egoof Bell, established inorder to avoid contractual responsibilities which Bell owedto the Charging Party.2.The allegations ofper seviolations of Section8(a)(1)and (5) of the Acta.As found above, the contract in existence betweenBell and the Union provided for an interim wage increaseof approximately 13-15 cents per hour on June 1, 1975.John Balistreiri came to the plant not long before this dateand told employees that "hell would freeze over" beforethey would get such an increase because they were notworking hard enough and the Company was not makingenough money to pay it. Richard Balistreiri told UnionRepresentative Cioh the same thing in a phone conversa-tion on May 12 when Cioli called him to protest this andother company actions. Such statements constitute a unila-teralmodification and repudiation of an existing collec-tive-bargaining agreement and violate Section 8(a)(1) and(5) of the Act.CurtisManufacturing Co., Inc.,189 NLRB192 (1971).b.On several occasions within the period of limitations,Richard Balistreiri inquired of Bell's unionized employeesif they would be willing to work for him on a nonunionbasis in another company that he was making plans toestablish. Such inquiries clearly undermine the Union's po-sition as bargaining agent at the Bell Company and are anintegral part of a scheme to establish a new concern for thepurpose of avoiding the terms and conditions of an out-standing collective-bargaining agreement. As such, they vi-olate Section 8(a)(1) and (5) of the Act.Courtesy Volkswag-en, Inc.,200 NLRB 84 (1972).c.On May 8, 1975, Richard Balistreiri met with employ-ees in the absence of union officials to determine if theywould agree to a modification of the contract and threat-ened them with the layoff of one employee if they did notso consent. Such actions are both coercive and constitutean attempt to deal directly with bargaining unit membersin derogation of the status of the bargaining agent. Theyviolate Section 8(a)(1) and (5) of the Act.d.The private discussion between Buch and Schmidtconcerning the proposal to depart from the contract con-cerning wages which had been voted upon by employeesand Richard Balistrein's possible reason for advancing it isconcerted, protected activity on the part of the partici-pants.When Richard Balistreii told employees that they 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be fired for engaging in such conversations, he was,in effect, threatening them with discharge for engaging inconcerted, protected activities. The threat constitutes a vio-lation of Section 8(a)(1) of the Act.3.The dischargeof nine Bellemployees on June 26When Bell announced that it was discontinuing its oper-ations and closing up shop, it informed nine unit employ-ees that they were terminated.10 As found above, the dis-continuance of Bell and the establishment of Endurall asitsalter egowas a device designed to nd the Balistreins ofa union contract and permit the continuance of a laminat-ed plastics business under Balistrein auspices but not un-der union conditions. The assertion that Bell was sufferingeconomic reversals and that its inability to make a profitwas what prompted the discharges was mere pretext. Bellin fact made a profit in calendar year 1974. Its cash flowposture was no worse in June 1975 than it was at the endof 1974. It was in fact a better position as its accountsreceivable in June 1975 were at a lower figure than theywere 6 months earlier. Bell experienced none of the symp-toms normally associated with a small corporation in des-perate economic straits, such as defaults to note holders,bouncing of checks, inability to meet weekly payrolls, saleof assets to raise money, or large numbers of judgmentsoutstanding against it. There is no evidence that its cred-itorswere pressing it. Indeed, Bell's creditors did not be-come exercised until after Bell terminated its operations.Bell's lineof credit at M & I West Suburban Bank wasstill intact and was, in essence, transferred to RichardBalistrein's individual proprietorship when the Bell opera-tion ceased. These facts, taken together with the animusdescribed above and Richard Balistreir's statement to Cio-lithat if the Union pressed him he would go nonunion,clearly indicate that the termination of the Bell operationwas discriminatorily motivated and that those who weredischarged as a part of this plan were of necessity dis-charged in order to discourage union membership or affili-ation. Such discharges violate Section 8(a)(3) of the Act.4.Violationsof Section8(a)(5) byBell and EndurallThe General Counsel allegesalternativelythat Bell vio-lated Section 8(a)(5) of theAct byrefusing to notify theUnion and bargain with it about the effects of going out ofbusiness,and that Endurall,itsalter ego,violated Section8(a)(5) of theAct byrefusingto applyto its employees theterms and conditions of the Bell contract with the Charg-ing Party.The alternative positions of the GeneralCounselrecognize that there is a certain inconsistency in assertingan obligation to bargain about going out of business, and acoexisting obligation to recognize a union andabide by acontract because one has not in fact gone out of businessbut has merely changed his name and mode of operation.SeeInternationalOffset Corp.,210 NLRB 854 (1974).It is well settled that, when an organized company goes10 Those terminated were Steven Abraham, David Feller, John Hafeman,Robert Hanrahan, John Herman, Henry Lauscher, Raymond Luczkowski,George Schmidt,and Gary Schroederout of business, it has an obligation to notify the bargain-ing agent of its employees concerning its intention and tobargain with the union regarding the effects upon employ-ees of its decision. The facts of this case indicate clearlythat Bell did not notify the Union that it was going out ofbusiness until after the event took place and that it did notafford the Union an opportunity to bargain with it con-cerning the effects of its decision on the nine employeeswho were laid off. Without more, such considerationswould warrant the conclusion that Bell violated Section8(a)(5) of the Act because of this neglect of its duty tobargain. A remedy for such a violation in this case wouldbe largely meaningless. More to the point, I have conclud-ed that Bell did not in fact go out of business but merelycaused to be transferred its assets, its credit, its work inprogress, and some of its employees to Endurall, who hascontinued essentially the same operation as its unionizedcorporate predecessor.When Cioli approached Balistreiri on July 10 and askedhim to recognize the Union and honor the Bell contract,Balistreiri refused. Endurall has continued paying employ-ees at a lesser scale than the contract calls for and hasrefused to pay union fringe benefits. As found above, En-durall was and is analter egoof Bell and, as such, is obli-gated to remedy all unfair labor practices committed byBell and honor the contract which was in effect at the timeof transition of enterprise from a corporation to privateproprietorship. Endurall's failure to do so is more than asimple breach of contract. It amounts to a repudiation of acollective-bargaining relationship, and as such, constitutesa violation of Section 8(a)(1) and (5) of the Act. I so findand conclude. See C &S Industries, Inc.,158 NLRB 454(1966).Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondents The BellCompany,Inc., and its agent,Richard Balistreiri,Paul Moskowitz,Esq., receiver for TheBell Company,Inc., and Richard Balistreiri, d/b/a Endu-rall Products are, jointly and severally,employers engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.United Brotherhoodof Carpenters Council of Mil-waukee County and Vicinity, UnitedBrotherhood of Car-penters and Joiners of America,AFL-CIO,is a labor orga-nization within the meaning of Section2(5) of the Act.3.All production,maintenance,and installation em-ployeesemployed byRichard Balistreiri,d/b/a EndurallProducts,at his Glendale, Wisconsin,plant,excluding of-fice clerical employees, guards, and supervisors as definedin the Act,constitute a unit appropriate for collective bar-gaining within the meaning of Section9(b) of the Act.4.Since on or aboutJuly 7, 1975, the Unionherein hasbeen the dulydesignated exclusive collective-bargainingrepresentative within the meaning of Section 9(a) of theAct of theRespondent Endurall's employees who are em-ployed in the bargaining unit described above.5.By directlydealing with employees in an attempt tobypass the dulyconstituted collective-bargaining agent; by THE BELL COMPANY, INC.483making threats and posing questions to employees for thepurpose of undermining the Union's position as bargainingagent; by unilaterally modifying and repudiating the provi-sions of an outstanding collective-bargaining agreement;and by refusing to bargain collectively with the Unionherein with respect to employees employed in the unit de-scribed above; and by failing and refusing to execute andapply to employees in said unit the contract concluded onor about August 5, 1974, between the Union and Respon-dent Bell, the Respondents herein have violated Section8(a)(5) of the Act.6.By discharging Steven Abraham, David Feller, JohnHafeman,RobertHanrahan, JohnHerman,HenryLauscher,Raymond Luczkowski, George Schmidt, andGary Schroeder in order to discourage their membership insupport of the Union, the Respondent herein violated Sec-tion 8(a)(3) of the Act.7.By the unfair labor practices recited above in Conclu-sions of Law 3 and 4, and by threatening employees withdischarge if they engaged in concerted, protected activities,the Respondent herein violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have committed cer-tain unfairlabor practices, I will recommend that they beordered toceaseand desist therefrom and take other ac-tionsdesigned to effectuate the purposes and policies ofthe Act. Respondent Moskowitz, the receiver of the BellCompany, is what might be calledex officiorespondent inthat he has personally committed no unfair labor practices.However, the Board has held that receivers stand in theshoes of the defunct employers whoseassetsthey have tak-en over, and that, insofaras ispracticable, they are respon-sible for remedying the unfair labor practices committedby their debtors.Marion Simcox, Trustee of Wagner Ship-yard and Marina, Inc., and Stateside Service, Inc. d/b/aStateside Shipyard and Marina, Inc.,178 NLRB 516 (1969).As the Respondents' illegal actions have been widespreadrepeatedly, and have included the discriminatory dis-charges of nine employees, they go to the heart of the Act,so I will recommend the issuance of a broad 8(a)(1) orderdesigned to suppress any and all violations of that sectionof the Act.J.C. Penney Co., Inc. (Store # 1814),172 NLRB1279, fn. 1 (1968);Adam & Eve Cosmetics, Inc.,218 NLRB1317 (1975). I will also recommend that the nine discrimi-nateesdischarged on or about June 26, 1975, be reinstatedby Endurall, and that all Respondents herein be requiredtomake them whole for anylosseswhich they have suf-fered, in accordance with theWoolworthformula," withinterestthereon computed at 6 percent per annum. I willalso recommendthat Endurall be required to recognizeand bargain collectively with the Union and to execute andto give effect to the Bell-Union contract, retroactive to thecommencementof the Endurall operation. Endurall will11F W Woolworth Company,90 NLRB 289 (1950)also be required to pay the difference between what it hasbeen paying its employees and what it would have paidthem had the contract scale been followed during this peri-od of time. It will further be required to make all health,welfare, pension, and vacation payments it would havepaid had it complied with the terms and conditions of thecontract. Such amounts also carry with them interest at 6percent per annum.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:ORDER121.Respondent The Bell Company, Inc., and its agent,Richard Balistreiri, PaulMoskowitz, as receiver for theBell Company, Inc., and Richard Balistreiri, d/b/a Endu-rallProducts, and their officers, directors, supervisors,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge for engagingin concerted, protected activities.(b)Discharging or otherwise discriminating against em-ployees in the hire or tenure of their employment becausethey are members of or give support to United Brother-hood of Carpenters District Council of Milwaukee Countyand Vicinity, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO.(c)Bargaining directly with employees in such a manneras to undermine the status of a duly designed collective-bargaining agent.(d)Unilaterallymodifying, repudiating, or failing togive effect to existing collective-bargaining agreements.(e)Threatening and questioning employees in order toundermine the Union's position as a bargaining agent.(f)Refusing to recognize and bargain collectively withthe Union as the duly designated exclusive collective-bar-gaining representative in a unit composed of all ofEndurall's production and maintenance employees em-ployed at its Glendale, Wisconsin, plant, excluding officeclerical employees, guards, and supervisors as defined inthe Act.(g)Refusing to execute and give effect to a collectiveagreement entered into by Respondent Bell and the Unionon August 5, 1974.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.Make whole Steven Abraham, David Feller, John Hafe-man, Robert Hanrahan, John Herman, Henry Lauscher,Raymond Luczkowski, George Schmidt, and Gary Schroe-der for any loss of pay they have suffered by reason of thediscrimination practiced against them and found herein, inthe manner described above in the section entitled "Reme-dy."12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. In addition to the requirements set forth in theabove-recitedOrder,RespondentRichardBalistreiri,d/b/a Endurall Products, Inc., and his supervisors,agents,successors,and assigns, shall:(a)Offer to Steven Abraham, David Feller, John Hafe-man, Robert Hanrahan, John Herman, Henry Lauscher,Raymond Luczkowski, George Schmidt, and Gary Schroe-der immediate reinstatement to the positions which theyheld with the Bell Company, or in the event that said posi-tionsno longer exist, to substantially equivalent employ-ment, without prejudice to seniority or other rights andprivileges which they formerly enjoyed, discharging if nec-essary other employees who have been hired in theirplaces.(b)Make whole all employees who have been employedby it since July 7, 1975, for any difference between the paywhich they have received and which they would have re-ceived if Respondent Endurall had complied with theterms and conditions of a contract concluded by the Unionherein and the Bell Company on or about August 5, 1974,with interest on said difference in amounts computed at 6percent per annum.(c)Pay to the appropriate trustees any and all amountsdue in pension, health, welfare, or vacation benefits whichare due and owing for all unit employees employed byEndurall since July 7, 1975, and all of the aforenamed dis-criminateesfound herein, under the terms of the collective-bargaining agreement concluded on or about August 5,1974, by the Bell Company and the Union, with interestthereon computed at 6 percent per annum. In the eventthat any of Endurall's employees are not eligible to partici-pate in union-sponsored pension, health, welfare, and va-cation plans, the amounts representing such payments tothe trustees of said plans shall be paid directly to said em-ployees, together with the interest due and owing thereon.(d)Recognize and, upon request, bargain collectivelywith the Union herein as the exclusive collective-bargain-ing representative of all of its production and maintenanceemployees employed at its Glendale, Wisconsin, plant, ex-cluding office clerical employees, guards and supervisors asdefined in the Act.(e)Execute and give effect to the terms and conditionscontained in a collective-bargaining agreement concludedon or about August 5, 1974, by the Bell Company and theUnion, retroactive to July 7, 1975.(f)Post at its Glendale, Wisconsin, plant copies of theattached notice marked "Appendix." 13 Copies of the Ap-pendix, to be furnished for the Respondent by the Region-alDirector for Region 30, and duly signed bya representa-tiveof the Respondent Endurall, shall be posted byRespondent Endurall immediately upon receipt thereof,and shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.Insofar as the second amended complaint alleges viola-tions of the Act which have not been found herein, the saidcomplaint is hereby dismissed.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "